Citation Nr: 1503358	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney infection and rejection of a transplanted kidney due to VA medical treatment.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, with service in Vietnam from March 1969 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Nashville, Tennessee.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in September 2014.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran submitted an October 2014 written statement indicating that he was unable to obtain certain treatment records and to proceed with adjudication of the claim.

The Virtual VA electronic claims file contains additional VA treatment records considered by the RO, as well as the Board hearing transcript.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain an additional VA medical opinion.  Specifically, the August and September 2012 VA examiner determined that proper procedures were followed during the Veteran's February 2009 parathyroidectomy and lipoma removal surgery and that infection is a foreseeable result of the surgery.  On review, it is unclear if the VA examiner fully contemplated the Veteran's contentions regarding the nature of his kidney infection and rejection of the transplanted kidney in providing this opinion.  The Veteran contends that the aftercare was not conduct properly.  He contends that the medication provided and actions taken in December 2009 should have been taken much earlier.

In addition, although the Veteran provided informed consent for this procedure, merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The applicable standard is not actual foreseeability or possible foreseeability, but is driven wholly by how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362, 368-69 (2013).

Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

Second, it appears that there may be outstanding and relevant VA records not associated with the claims file, as detailed below.  VA treatment records also indicate that the VA Medical Center (VAMC) obtained informed consent from the Veteran prior to the February 2009 procedure; however, these records do not include a copy of the signed form.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his kidneys.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

In this regard, the claims file contains non-VA treatment records, including the March 1991 discharge summary for the original kidney transplant procedure and pre- and post-surgical treatment records dated from 1989 to 2004, as well as the March and November 2009 transplanted kidney biopsies; however, it does not appear that any records from the Veteran's December 2009 Methodist University Hospital in-patient treatment are of record.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

2.  Contact the appropriate VAMC(s) and obtain and associate with the claims file all outstanding records of treatment, including any additional treatment from the Memphis VAMC dated from December 2007 to February 2009.  In addition, obtain available informed consent documents for the February 2009 surgery and associate them with the claims file.  The record only contains the informed consent documents for the transplanted kidney biopsy procedure performed the following month.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the August and September 2012 VA examiner or from another suitably qualified VA examiner.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner must provide an opinion as to whether the Veteran has any additional kidney disability as a result of the February 2009 surgery (parathyroidectomy and lipoma removal) or the care given by VA personnel after the surgery, to include the omission of certain actions.

If there is additional disability, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

In providing this opinion, the examiner must discuss the Veteran's contentions regarding the cause of his kidney infection and ultimate rejection of the transplanted kidney.  Specifically, the Veteran has asserted that his transplanted kidney functioned without any sign of rejection from 1991 until the time of the February 2009 surgery.  Then, the wound from the lipoma removal became infected shortly thereafter and attacked the kidney.  He has alleged that, based on the history of his transplanted kidney and related medication, he presented as a non-standard case and should have been given additional antibiotics before and after the procedure.

He has also argued that his aftercare should have been different, inasmuch as the kidney treatment he received in December 2009 should have been administered earlier, based on the increasing problems he was having with his kidney function following the February 2009 procedure.  See, e.g., December 2012 written statement; September 2014 Bd. Hrg Tr. at 6-8 (contentions).  See also, e.g., private treatment with Social Security Administration records (history of original kidney transplant in 1991); VA treatment records from February 2009-July 2010 and March 2011; March 2009 and November 2009 transplanted kidney biopsy reports.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the examiner does not fully address the Veteran's contentions, the report must be returned for such a discussion.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

